Citation Nr: 0000910	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the hands and feet.

3.  Entitlement to an evaluation in excess of 10 percent for 
a bilateral knee disability, including degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied entitlement to service connection for hearing 
loss and degenerative joint disease of joints other than the 
knees and denied entitlement to an increased evaluation for 
degenerative joint disease of the knees.

Service connection for hearing loss and degenerative joint 
disease of the hands, fingers, and feet was denied by the RO 
in an April 1992 rating decision.  The veteran was notified 
of this determination in June 1992.  The veteran did not 
timely file a substantive appeal.  As such, the April 1992 
decision became final in accordance with applicable law.

In June 1996, the RO received the veteran's request to reopen 
his claims for hearing loss and degenerative joint disease.  
The RO denied the veteran's claims in an October 1996 rating 
decision, stating that no new and material evidence had been 
presented as to either issue.  The veteran then filed this 
appeal.

With respect to the bilateral knee disability, service 
connection for degenerative joint disease, status post 
surgery, both knees, chondroplasty, was granted in an April 
1992 rating decision, and a 10 percent evaluation was 
assigned.  In June 1996, the veteran submitted a claim for an 
increased evaluation, which the RO denied in an October 1996 
rating decision.  The veteran appealed this determination.  
This 10 percent disability rating remains in effect and is 
the subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In October 1996 and July 1998, the RO also denied entitlement 
to service connection for diabetes mellitus and a liver 
disease.  The veteran, however, did not appeal those 
determinations.  


FINDINGS OF FACT

1.  In April 1992, the RO denied entitlement to service 
connection for hearing loss.  The veteran did not appeal that 
determination.

2.  Evidence received since the RO's April 1992 determination 
consists primarily of private medical records.  In effect, 
the state of the record has been supplemented with evidence 
bearing directly and substantially upon the issue of service 
connection.

3.  Medical evidence tending to establish a nexus between the 
veteran's current bilateral hearing loss and events in 
service has not been presented.

4.  Entitlement to service connection for degenerative joint 
disease of the hands and feet was denied in an April 1992 
rating decision; the veteran was properly notified of this 
determination, and no appeal was perfected therefrom.

5.  Evidence received since the April 1992 determination 
consists primarily of duplicative service medical records, 
private medical records, VA treatment records, VA 
examinations, and testimony given at a RO hearing.  In 
effect, the state of the record remains unchanged, as 
evidence bearing directly and substantially upon the matters 
under consideration has not been submitted.

6.  As to the bilateral knee disability, all evidence 
necessary for an equitable disposition of this issue has been 
obtained by the RO.

7.  The bilateral knee disability is manifested by x-ray 
evidence of degenerative joint disease, and positive findings 
showing that the patellae track slightly abnormally in the 
lateral position and the patellar apprehension test is 
moderate for lateral dislocation.  The veteran, however, has 
full range of motion, with extension and flexion to at least 
150 degrees and with the medial and lateral compartments, as 
well as major weightbearing portions of the knees within 
normal limits.

8.  The bilateral knee disability is productive of no more 
than slight impairment.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's April 1992 decision that 
denied service connection for hearing loss is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
1991).

3.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  Evidence received since the RO's April 1992 decision that 
denied service connection for degenerative joint disease of 
the hands and feet is not new and material.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  The April 1992 decision is final, and the claim of 
service connection for degenerative joint disease of the 
hands and feet is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

6.  The schedular criteria for an increased rating in excess 
of 10 percent for the veteran's bilateral knee disability, 
with degenerative joint disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Bilateral hearing loss and degenerative joint disease
of the hands and feet

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Thus, the Board must first determine whether new and material 
evidence has been presented before addressing the merits of a 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
applicable, after the Board determines that new and material 
evidence has been presented, it must reopen the claim and 
then review all the evidence of record to determine the 
outcome of the claim on the merits.  See, Evans v. Brown, 9 
Vet. App. 273, 282-83 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is a plausible claim, capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A well grounded claim requires more than allegations 
that the veteran's service, or an incident which occurred 
therein, resulted in injury, illness, or death.  The veteran 
must submit supporting evidence that would justify the belief 
that the claim is a plausible one.  See Tirpak, 2 Vet. App. 
at 609.  Where a claim is not well grounded, VA does not have 
a statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. § 5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that the three elements of 
a well grounded claim for service connection are:  (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and (3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1994).

Specifically, as to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from zero to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Further, the Court has 
opined that 38 C.F.R. § 3.385 (1999), discussed below, then 
operates to establish when hearing loss can be service-
connected.  Id. at 159.  For purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Bilateral knee disability, with degenerative joint disease

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Here, the veteran's bilateral knee disability, with 
degenerative joint disease, is addressed by the schedular 
criteria applicable to the musculoskeletal system.  See 
38 C.F.R. Part 4 (1999).  Specifically, Diagnostic Code 5257 
(Knee, other impairment of) provides for a 10 percent 
evaluation where there is slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation is provided for 
where there is moderate recurrent subluxation or lateral 
instability, and a maximum evaluation of 30 percent is 
provided for where there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4,71a, Diagnostic Code 
5257.

Concerning the evaluation of the degenerative changes of the 
knees, VAOPGCPREC 23-97 (July 1, 1997) authorizes multiple 
ratings where the veteran has both arthritis and instability 
of the knee and there is evidence of additional disability.  
As such, Diagnostic Code 5010 (Arthritis, due to trauma) 
provides for rating as degenerative arthritis.  In turn, 
Diagnostic Code 5003 (Arthritis, degenerative) provides for 
rating on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint (or 
joints) involved.  However, a separate rating such as this 
must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under either 
Diagnostic Code 5260 (Leg, limitation of flexion of) or 
Diagnostic Code 5261 (Leg, limitation of extension of), in 
order to obtain a separate rating for arthritis.  See 
VAOPGCPREC 23-97.  If the veteran does not at least meet the 
criteria for a zero percent evaluation under either 
Diagnostic Code 5260 or 5261, there is no additional 
disability for which a rating may be assigned.  Id.

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is limited to 60 degrees.  
Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

II.  Factual Background

Bilateral hearing loss and degenerative joint disease
of the hands and feet

With respect to the veteran's bilateral hearing loss, when 
the RO considered the veteran's claim in April 1992, the 
pertinent evidence of record consisted of the veteran's 
service medical records and a VA audiological evaluation 
(conducted in November 1991).

The veteran's service medical records contain one 
audiological evaluation, conducted during the veteran's 
retirement physical in May 1991.  At that time, the veteran's 
hearing was found to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
25
LEFT
15
20
20
20
50

The November 1991 VA audiological evaluation found the 
veteran's hearing to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
15
20
30
LEFT

20
15
30
35

The veteran's puretone average in the right ear was 20; in 
the left ear, it was 25.  Maryland CNC speech discrimination 
testing found the veteran's speech discrimination to be 96 
percent in the right ear and 94 percent in the left ear.  It 
was specifically noted that using current VA criteria, the 
veteran's hearing was within normal limits bilaterally.

Subsequent to the RO's April 1992 decision, the RO received 
and considered, in pertinent part, a private audiological 
evaluation (conducted in September 1998) and the veteran's 
testimony at his RO hearing (conducted in January 1999).

The private audiological evaluation found that the veteran 
had normal hearing in his right ear through 3kHz, with mild 
to moderate sensorineural hearing loss.  As to his left ear, 
it was found that the veteran had low normal to moderate 
sensorineural hearing loss.  There was no historical 
reference to the veteran's service, nor was there a clinical 
discussion as to the onset and etiology of the veteran's 
sensorineural hearing loss.

At his RO hearing, the veteran testified that he had been in 
an infantry outfit in service.  (Transcript (T.) at 14).  He 
stated that he had been close to tanks.  Id.  When asked if 
he had been exposed to tank gunfire, the veteran responded in 
the affirmative.  Id.  The veteran thought that his hearing 
loss had started at that time.  Id.  The veteran also stated 
that he had had constant exposure to noise throughout his 
remaining time in service.  (T. at 15).  When asked if he had 
been around loud noise after service, the veteran testified 
that he had been a salesman working in an office.  Id.

With respect to the veteran's claimed degenerative joint 
disease of the hands and feet, when the RO considered the 
veteran's claim in April 1992, the pertinent evidence of 
record consisted of the veteran's service medical records and 
a VA examination (conducted in November 1991).

Although the veteran's retirement physical (conducted in May 
1991) note that the veteran had arthritis of the hands and 
fingers and on the Report of Medical History the veteran 
indicated that he had arthritis, the service medical records 
are negative for x-ray evidence of degenerative joint disease 
of the hands and feet.  These records are also negative for 
any clinical diagnosis and treatment of degenerative joint 
disease of the hands and feet.  

The November 1991 VA examination reflects the veteran's 
reports of having had pain of the hands and feet over the 
last few years.  It was noted that the veteran was not taking 
any arthritis medication.  Physical examination of the 
veteran's hands and feet found no tenderness and no swelling 
of the joints.  Range of motion testing was normal.  The 
examiner did not provide a diagnosis of any hand or feet 
abnormality, including degenerative joint disease.

Subsequent to April 1992, the RO received and considered 
duplicative service medical records, private medical records 
(dated from September 1994 to September 1998), VA outpatient 
treatment records (dated from January 1996 to March 1999), VA 
examinations (conducted in September 1996 and in September 
1998), and testimony at the veteran's RO hearing (conducted 
in January 1999).

The copies of the service medical records are duplicates of 
those already incorporated into the claims file, and the 
private medical records contain no diagnosis of degenerative 
joint disease, other than degenerative joint disease of the 
knees.  These records are also silent as to any reference to 
or discussion of the veteran's service and service medical 
history.

VA outpatient treatment records reflect complaints of 
longstanding pain of the hands, feet, knees, and back but 
contain no diagnosis of degenerative joint disease, other 
than the knees.  These records do suggest that the veteran 
has fibromyalgia, perhaps involving the hands and feet, but 
service connection for fibromyalgia is not in effect and 
there is no discussion of the veteran's service and service 
medical history, or opinion relating the fibromyalgia to 
service.

The September 1996 VA examination (conducted by Dr. N.) 
reflects the veteran's complaints of pain of the hands.  
Physical examination of the hands was essentially normal, as 
were the x-ray studies.  As to the complaints of discomfort, 
the examiner found the veteran's current problems were 
primarily subjective in nature, and an accurate diagnosis was 
somewhat difficult.  The examiner stated that he found 
nothing to explain the veteran's symptomatology of the hands 
from an orthopedic standpoint.  The examiner did not discuss 
the veteran's service medical history as to either the hands 
or feet.

The September 1996 VA examination (conducted by Dr. S) 
indicates that the veteran had full range of motion of the 
wrists, a good grip bilaterally, and good radial pulsations.  
There was a very slight thickening of the proximal 
interphalangeal joints of the fingers of both hands, without 
obvious acute deformity or loss of function.  The examiner 
diagnosed degenerative arthritis of the knees but not of the 
hands and feet.  The examiner did not discuss the veteran's 
service medical history as to either the hands or feet.

The September 1998 VA examination reflects the veteran's 
complaints of pain of the hands, with such activities as 
gripping and grasping, and pain of the feet on prolonged 
standing or walking.  Physical examination of the hands 
demonstrated some vague and ill-defined fullness of the 
proximal interphalangeal joints, but there was no obvious 
synovitis.  The veteran had full range of motion of all 
joints of both hands, including the carpometacarpal and 
interphalangeal joints.  There was also a poorly-defined 
fullness of the palmar fascia.  It was noted that the 
involvement of the hands did not appear to be related to the 
joints themselves, but it did appear to be some mild low-
grade inflammatory process involving the fascia and 
periarticular structures.  It was also noted that this had 
not interfered with any degree of hand function, mobility, or 
strength.  Physical examination of the feet revealed similar 
findings of a rather ill-defined type of fullness in the 
periarticular structures, which was similar to that 
encountered in the veteran's hands.  As before, there was no 
functional impairment of the feet.  An x-ray study of both 
hands showed no evidence of fracture or dislocation.  The 
articulating surfaces appeared smooth, and no lytic or 
blastic changes were seen.  An x-ray study of both feet 
showed no fracture or dislocation, and articulating surfaces 
were smooth.  The pertinent diagnosis was possible 
periarticular inflammation of hands and feet, of an ill-
defined nature not interfering with normal function.  The 
examiner did not discuss the veteran's service medical 
history and offered no opinion relating the hand and foot 
disorders to service.

At his RO hearing, the veteran testified that the most 
difficult problem he had with his hands was holding anything 
for any period of time.  (T. at 8-9).  The veteran stated 
that he had a problem with grasping, because pain from his 
fingers would shoot up into his hands.  (T. at 9).  As to his 
feet, the veteran testified that he had trouble walking in 
the morning after getting up because of pain.  (T. at 10).  
This pain would not go away, but it got easier throughout the 
day.  Id.  When asked where he experienced the pain, the 
veteran responded that it was between the toes and up to the 
ankles, where it started.  Id.  The veteran stated that he 
had seen a VA doctor about a month-and-a-half before and that 
he had been told to take aspirin and do what he could for it.  
(T. at 12).  When asked if he had seen any doctors about his 
hands and feet after he got out of service, the veteran 
responded that he had been seen for a general check-up at 
Kaiser.  Id.

Bilateral knee disability, with degenerative joint disease

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
of the evidence of record pertaining to the history of the 
veteran's bilateral knee disability, with degenerative joint 
disease.  In light of the latest and most current development 
of the record, the Board is of the opinion that this case 
presents no evidentiary considerations which warrant an 
exposition of the more remote clinical evidence of record.  
Here, the Board notes that the basic concept of the rating 
schedule is to compensate for present disability, not for 
past or potential future disability.  See 38 U.S.C.A. § 1155; 
see also Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, 
the evidence of record pertinent to the veteran's current 
level of disability consists of private medical records 
(dated from September 1994 to September 1998), VA outpatient 
treatment records (dated from January 1996 to March 1999), VA 
examinations (conducted in September 1996 and in September 
1998), and testimony given at the veteran's RO hearing 
(conducted in January 1999).

The veteran's private medical records pertain primarily to 
the veteran's diabetes mellitus and smoking although, in the 
veteran's past medical history it was noted that he had mild 
degenerative changes of the patella bilaterally.

The September 1996 VA examination (conducted by Dr. N.) 
reflects the veteran's service medical history as to his 
knees.  The veteran reported that since the surgery on his 
knees in service he had had some variable discomfort in the 
knees.  Physical examination found that the veteran walked 
and moved in an entirely normal manner, without any evidence 
of limp or discomfort.  It was noted that the veteran did not 
use a cane, crutch, or any other type of support.  The knees 
were normal in appearance.  Range of motion testing revealed 
full extension with 142 degrees of flexion bilaterally.  Both 
knees were stable, and rotation tests were essentially 
normal.  A referenced x-ray study was entirely within normal 
limits.  The examiner stated that current evaluation of the 
veteran's knees was essentially normal and that his 
complaints were primarily subjective in nature.  He 
reiterated that x-rays were essentially normal.

The September 1996 VA examination (conducted by Dr. S.) also 
reflects the veteran's service medical history as to his 
knees and indicates that the veteran underwent arthroscopic 
surgery on the left knee in 1989 and on the right knee in 
1990.  At that time, apparently, there was no evidence of 
internal derangement, but there was some evidence of some 
arthritic change in the knee joint.  The veteran reported 
some improvement since the surgery, but he continued to have 
some recurrent flare-ups of aching pain and feelings of 
instability, particularly when walking on uneven ground and 
climbing stairs.  The veteran also reported occasional 
swelling in the knees without locking.  It was noted that the 
veteran was under no active treatment at that time.  Physical 
examination found that the veteran walked with a normal gait.  
He had full range of motion of both knees.  The veteran 
reported an area of occasional discomfort over the anterior 
aspect of both knees.  There was no obvious swelling or 
deformity.  The diagnosis was degenerative arthritis, both 
knees, postoperative.

VA outpatient treatment records also document complaints of 
pain of the knees, which the veteran stated was a 
longstanding problem that was getting worse.  Although a 
December 1997 clinical report shows that the veteran received 
treatment for an unrelated disorder, it documents that he 
walked a mile a day.  A September 1998 x-ray study of the 
knees, however, showed the articulating surfaces to be 
smooth, and no lytic changes were identified.  It was noted 
that no significant changes were seen on this examination.

The September 1998 VA examination references the veteran's 
service medical history and his complaints of persistent 
pain.  On physical examination, the veteran walked with a 
normal gait and had a normal stance.  The veteran could stand 
and walk without difficulty.  There was no evidence of 
effusion or synovitis.  The examiner, however, found that the 
veteran had a tendency towards the increase of the varus of 
the knees and that the patellae tracked slightly abnormally 
in a lateral position.  The patellar apprehension test was 
moderate for a lateral dislocation and was slightly positive.  
The veteran had full range of motion and could easily extend 
and flex to at least 150 degrees.  However, there was some 
mild retropatellar crepitus consistent with abnormal tracking 
of the patella.  The veteran had excellent quadricep 
strength.  The pertinent diagnosis was patellar 
chondromalacia due to abnormal tracking of the patella, with 
prior history of patellar chondroplasty.  The examiner 
commented that on examination of the knees, the veteran did 
not have generalized arthritis of the knees.  The medial and 
lateral compartments, the major weightbearing portions of the 
knees, were completely within normal limits.  The problems 
related to the veteran's knees were due to abnormal tracking 
of the patellae, with secondary patellar chondromalacia.  The 
examiner stated that this would explain the veteran's 
complaints of knee pain, knee popping, and the occasional 
sensation that the knees were giving way and locking.  
However, the degree of impairment was essentially subjective 
in nature, and there was no significant functional impairment 
of range of motion or strength, nor were the arthritic 
changes related to the weightbearing component of the knee 
joints.

At his RO hearing, the veteran testified that he had not been 
hired for certain jobs because he was unable to stand for 
long periods of time and complete required tasks.  (T. at 2).  
On average, after 15 to 20 minutes, the pain would get really 
severe.  Id.  When asked to describe the pain, the veteran 
stated that it shot up from the knees.  (T. at 3).  He 
confirmed that he noticed swelling and inflammation of the 
knees when he stood or walked for any length of time.  Id.  
He also reported spending a lot of time in the hot tub, which 
minimized the pain.  Id.  The veteran also reported that his 
knees would give out.  Id.  The veteran testified that he was 
not on prescription medication for pain management, but he 
took Motrin and Tylenol.  (T. at 4).  He had just seen a VA 
doctor about his knees a month-and-a-half before.  Id.

III.  Application and Analysis

Bilateral hearing loss

When the RO considered and denied the veteran's claim of 
service connection for hearing loss in April 1992, it did so 
on the basis that the evidence of record showed the veteran 
to have normal hearing within applicable VA criteria.  
Subsequently, the veteran supplemented the record with a 
private audiological evaluation (conducted in September 1998) 
that showed that the veteran had mild to moderate 
sensorineural hearing loss in both ears.  Given the 
presumption of credibility afforded evidence presented by a 
veteran in an attempt to reopen a final decision, the Board 
finds this additional evidence to be new and material, as 
required by law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, given the findings contained in the private 
audiological evaluation, the Board finds that the record now 
contains evidence of a current hearing loss disability, for 
VA purposes.  When the RO denied the veteran's claim in April 
1992, there had been no such evidence.  The veteran's hearing 
at that time had been within normal limits.  Currently, 
however, the record indicates that the veteran has a hearing 
loss disability, for which, if other criteria were met, he 
could be entitled to service connection.  As such, this 
private audiological evaluation (additional evidence) must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).

In light of the private audiological evaluation and the 
applicable law discussed above, the Board concludes that new 
and material evidence has been submitted and that the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.

In reaching this conclusion, the Board stresses that it finds 
only the private audiological evaluation to be both new and 
material evidence as to this issue.  The veteran's testimony 
at his RO hearing effectively reiterated contentions already 
of record and considered and rejected by the RO in April 
1992.  Further, the Board notes that while the veteran's 
claims file was supplemented with other additional evidence 
(additional private medical records, VA treatment records, VA 
examinations), none of this evidence referenced the veteran's 
hearing loss.  Rather, this additional evidence supplemented 
the record as to the veteran's other claims and issues on 
appeal.

Having reached this determination as to new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
the Board must now determine whether the veteran has 
submitted a well grounded claim of entitlement to service 
connection for bilateral hearing loss.  See Winters v. West, 
12 Vet. App. 203, 206 (1999); see also Elkins v. West, supra.  
In this respect, the Board finds that the veteran has not 
submitted a well-grounded claim and that his claim for 
service connection for bilateral hearing loss must be denied.

Specifically, while the record now contains clinical evidence 
of current bilateral hearing loss disability and evidence of 
in-service incurrence (the veteran's assertions and his 
retirement physical indicating that he had at least left ear 
hearing loss for VA purposes) the record still does not 
contain clinical evidence linking his current bilateral 
hearing loss to his service and events therein.  Such 
evidence is necessary for a well grounded claim of 
entitlement to service connection.  See Caluza v. Brown, 
supra.  

Here, the record in its entirety is negative for any such 
clinical evidence.  The November 1991 VA audiological 
evaluation found the veteran's hearing to be within normal 
limits for VA purposes.  The various VA examinations of 
record are unrelated to the veteran's bilateral hearing loss 
and do not even reference hearing loss historically.  The VA 
outpatient treatment records are also silent as to hearing 
loss and pertain to unrelated physical conditions.  Although 
the referral for the veteran's private audiological 
evaluation reflects that the veteran served in the military 
for 20 years and note his complaint of an ongoing hearing 
problem, the actual private audiological evaluation does not 
comment on the etiology and onset of the veteran's bilateral 
hearing loss.

In effect, the veteran has proffered only his assertions, 
including those made at his RO hearing, that his current 
bilateral hearing loss is related to in-service noise 
exposure.  But, nothing in the record indicates that the 
veteran possesses the medical expertise necessary to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where the determinative issue involves medical 
diagnosis or causation, competent medical evidence is 
required.  See Grottveit v. Brown, supra.  Here, the only 
evidence of record suggesting that the veteran's current 
bilateral hearing loss is related to service is his own 
statements.

Therefore, absent competent clinical evidence of a nexus, or 
link, between the current bilateral hearing loss and his 
service, the veteran has not submitted a well-grounded claim 
of entitlement to service connection for bilateral hearing 
loss.  See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required in this instance in the May 1999 
supplemental statement of the case, as he was provided with 
the evidentiary elements of a well grounded claim.  Further, 
the Board notes that the veteran has not provided any 
indication of the existence of additional evidence that would 
make this claim well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this respect, the Board notes that the veteran 
testified at his RO hearing that he had not had any other 
audiology tests after leaving service.  (T. at 16).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b).

Degenerative joint disease of the hands and feet

In April 1992, the RO denied the veteran's claim for service 
connection for degenerative joint disease of the hands and 
feet, stating that there was no x-ray evidence or other 
objective evidence of degenerative joint disease of the hands 
and feet while he was in service.  Further, the RO indicated 
that service connection was not warranted for complaints of 
pain not substantiated by clinical evidence.  Pain, in and of 
itself, was a symptom, and without actual clinical findings 
(including diagnosis and etiology), could not be service-
connected.  Subsequent to April 1992, the RO received and 
considered copies of the veteran's service medical records, 
private medical records, VA outpatient treatment records, VA 
examination results, and testimony given at the veteran's RO 
hearing.  While the Board recognizes the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a final decision, it does not find the 
additional evidence to be new and material, as required by 
law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, the copies of the veteran's service medical 
records are duplicative of those already incorporated into 
the veteran's claims file and considered by the RO in April 
1992.  As such, this evidence is cumulative and redundant and 
is not new to the record.  For evidence to be considered 
sufficient to reopen a prior denial, it must be both new and 
material.  See 38 C.F.R. § 3.156(a).

The private medical records do not pertain to the veteran's 
hands and feet and indicate only that he has degenerative 
changes of the knees.  Also, the veteran's service and 
service medical history are not referenced in any manner.  As 
such, these records do not bear directly and substantially 
upon the specific matter under consideration, service 
connection for degenerative joint disease of the hands and 
feet, and need not be considered in order to fairly decide 
the merits of this matter.  Id.

The VA outpatient treatment records are negative for a 
diagnosis of degenerative joint disease of the hands and 
feet.  Admittedly, these records do reflect a diagnosis of 
fibromyalgia, apparently involving the hands and feet.  
However, there is no historical reference to the veteran's 
service and service medical history and no clinical 
discussion as to the onset and etiology of fibromyalgia.  As 
was the case with the private medical records, these records 
do not bear directly or substantially upon the specific 
matter under consideration, entitlement to service connection 
for degenerative joint disease of the hands and feet, and 
need not be considered in order to fairly decide the merits 
of this matter.  Id.

The various VA examination reports specifically indicate that 
there is no evidence of degenerative joint disease in either 
the hands or the feet.  Indeed, contemporaneous x-ray studies 
of the hands and feet were negative for signs of degenerative 
changes.  Further, while the VA examiner in September 1998 
diagnosed possible periarticular inflammation of the hands 
and feet, of an ill-defined nature not interfering with 
normal function, he did not discuss the etiology of this 
disorder, nor did he address the causal relationship, if any, 
between this inflammation and service.  As such, the various 
VA examinations do not bear directly or substantially upon 
the specific matter under consideration and need not be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for degenerative joint 
disease of the hands and feet.

The veteran's testimony at his RO hearing spoke to the 
symptomatology he experienced of his hands and feet, but the 
veteran did not assert that he had been diagnosed with 
degenerative joint disease of those joints.  Rather, the 
veteran stated that he had been diagnosed with fibromyalgia.  
In either case, nothing in the record indicates that the 
veteran possesses the medical expertise necessary to render 
an opinion as to diagnosis or causation.  See Espiritu v. 
Derwinski, supra; Moray v. Brown, 5 Vet. App. 211 (1993).  
Where the determinative issue involves medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, supra.  Further, the Board notes that neither the 
veteran nor his service representative proffered additional 
evidence as to in-service incurrence, for which lay 
assertions can be accepted.  As such, the Board finds that 
this additional evidence is not so significant, when viewed 
by itself or in connection with evidence previously 
assembled, that it must be considered in order to fairly 
decide the merits of this issue.  See 38 C.F.R. § 3.156(a).

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the May 1999 supplemental 
statement of the case, the Board finds that the veteran has 
been adequately informed of the evidence required in this 
case and afforded an opportunity to respond.  Specifically, 
the veteran was informed that medical evidence showing both a 
diagnosis of degenerative joint disease of the hands and feet 
and its relationship to the veteran's service was necessary 
in order to reopen his claim.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for degenerative 
joint disease of the hands and feet, the first element has 
not been met.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. at 171 (1996).

Bilateral knee disability, with degenerative joint disease

Initially, the Board finds the veteran's claim for an 
increased evaluation to be well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  His assertion that this disability 
is greater is sufficient to make the claim plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed pursuant to VA's duty to assist the 
veteran in development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).

As to evaluation of the veteran's bilateral knee disability, 
with degenerative joint disease, upon review of the pertinent 
evidence of record and the applicable schedular criteria, the 
Board finds that an increased rating in excess of 10 percent 
is not warranted under Diagnostic Code 5257.  As discussed 
above, Diagnostic Code 5257 provides for a 10 percent 
evaluation where there is slight recurrent subluxation or 
lateral instability and a 20 percent evaluation where there 
is moderate recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

In this matter, the Board acknowledges that the most current 
clinical evidence of record (the September 1998 VA 
examination) found that the veteran's patellae tracked 
slightly abnormally and that the patellar apprehension test 
was moderate for a lateral dislocation and mildly positive.  
The Board also acknowledges that the examiner stated that the 
veteran's knee problems were not related to degenerative 
joint disease but to the abnormal tracking of the patella, 
with secondary patellar chondromalacia, and that this would 
explain his complaints of pain, popping, and occasional 
sensation that the knee was giving way and locking.  

The Board, however, points out that clinical findings do not 
show that the veteran's bilateral knee disability is 
productive of more than slight impairment.  Examination in 
September 1996 show that the veteran walked and moved in an 
entirely normal manner, without any evidence of limp or 
discomfort; he did not use a cane, crutch, or any other type 
of support; the knees were stable; no evidence of internal 
derangement was detected; and x-rays were entirely within 
normal limits.  Additionally, although the veteran's VA 
treatment reports document complaints of knee pain, the 
reports do not show any complaints of or treatment received 
for instability and giving way.  In fact, in December 1997, 
the veteran indicated that he walked a mile a day and made no 
reference to giving way of the knees.  Finally, as previously 
noted, the positive findings on VA examination in September 
1998 are acknowledged.  Nevertheless and in spite of those 
findings, the clinical data fails to show that the veteran's 
disability is productive of moderate impairment.  Examination 
showed that the veteran could stand and walk without 
difficulty and there was no evidence of effusion or 
synovitis.  The veteran also had excellent quadricep 
strength.  Moreover, after examination, the examiner stated 
that the veteran's medial and lateral compartments and the 
major weightbearing portions of the knees were completely 
within normal limits.  The examiner also stated that the 
degree of impairment was essentially subjective in nature and 
there was no significant functional impairment of range of 
motion or strength, nor were the arthritic changes related to 
the weightbearing component of the knee joints.  Here, there 
is nothing in the record, aside from the veteran's own 
assertions, establishing that his bilateral knee disability 
is productive of moderate or severe impairment.  Again, upon 
VA examinations in September 1996, the knees were stable with 
no evidence of internal derangement, except some arthritic 
changes, and it was noted both in September 1996 and in 
September 1998 that the veteran's complaints as to his knees 
were essentially subjective in nature.

Given the foregoing clinical data, the Board finds that the 
veteran's current disability picture more nearly approximates 
criteria required for a slight disability rating under 
Diagnostic Code 5257.  See 38 C.F.R. §§  4.3, 4.7, 4.71a, 
Diagnostic Code 5257.  The clinical evidence, by history and 
currently, shows that the veteran's disability is productive 
of no more than slight impairment.  As such, the 
preponderance of the evidence is against the veteran's claim 
and is not in equipoise.  Id.

Having evaluated the veteran's bilateral knee disability, 
with degenerative joint disease, under Diagnostic Code 5257, 
the Board must now consider the application of a separate 
rating under Diagnostic Codes 5003 and 5010, two of the 
arthritis diagnostic codes.  See VAOPGCPREC 23-97.  In this 
instance, the Board finds a separate rating for arthritis 
inappropriate.  Specifically, the clinical evidence of record 
shows that the veteran has full range of motion and can 
easily flex and extend his knees.  Absent evidence of 
limitation of motion, the veteran's bilateral knee disability 
does not even meet the criteria for a zero percent 
evaluation, as provided for in Diagnostic Codes 5260 and 
5261.  As discussed above, Diagnostic Code 5260 provides for 
a zero percent evaluation where flexion of the leg is limited 
to 60 degrees.  Diagnostic Code 5261 provides for a zero 
percent evaluation where extension of the leg is limited to 
five degrees.  As the veteran does not meet the criteria for 
a zero percent evaluation under either Diagnostic Code 5260 
or 5261, there is no additional disability for which a 
separate rating may be assigned under Diagnostic Codes 5003 
and 5010.  Id.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  Here, the Board stresses that clinical evidence 
of record (the September 1996 and 1998 VA examinations) 
indicates that the veteran's complaints as to his knees are 
essentially subjective in nature, that the veteran has full 
range of motion of the knees, and that there is no 
significant functional impairment of the knees, as to range 
of motion and strength.  The record is devoid of any evidence 
indicating that the veteran experiences less or more movement 
than normal, weakened movement, excess fatigability, or 
incoordination.  The record also does not show that the 
veteran experiences instability of station, disturbance of 
locomotion, interference with sitting, standing, or 
weightbearing.  Again, clinical findings in this regard are 
normal.  Thus increased compensation under DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  Id.

The Board notes that the veteran was put on notice in the May 
1999 supplemental statement of the case as to the evidence 
required to both evaluate and increase his claim, as he was 
provided with the applicable schedular criteria and provided 
with the reasons and bases for the RO's determination.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.

New and material evidence has not been submitted to reopen 
the claim of service connection for degenerative joint 
disease of the hands and feet; the appeal is denied.

Entitlement to an increased rating in excess of 10 percent 
for a bilateral knee disability, with degenerative joint 
disease, is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals


 

